 

Exhibit 10.1

 

Restricted Stock Purchase Agreement

 

This Restricted Stock Purchase Agreement is entered into as of April 16, 2019
(the “Effective Date”), by PowerComm Holdings, Inc., a Delaware corporation (the
“Company”), and David Kwasnik, an individual (the “Purchaser”) in connection
with the purchase and sale of the issued and outstanding stock of PowerComm
Construction, Inc., a private company organized under the laws of the
Commonwealth of Virginia (“PCC”), which is a wholly owned subsidiary of the
Company.

 

SECTION 1. Acquisition Of Shares.

 

(a)          Transfer. On the terms and conditions set forth in this Agreement,
the Company agrees to transfer 10,000 Shares to the Purchaser, which represents
100% of the issued and outstanding capital stock of PCC. The transfer shall
occur at the offices of the Company on the date set forth above or at such other
place and time as the parties may agree.

 

(b)          Consideration. The Purchaser agrees to pay the Purchase Price of
$0.0001 per Purchased Share. Payment shall be deemed to be made on the transfer
date in cash or cash equivalents.

 

(c)          Assets Acquired by Purchaser. Purchaser shall acquire all of the
assets, properties, business, goodwill, rights, titles and interests of every
kind or nature owned, leased, licensed or otherwise held by PCC (including
indirect and other forms of beneficial ownership) or used in the business of
PCC, whether tangible, intangible, real, personal or mixed and wherever located,
including (without limitation) PCC’s right, title and interest in, to and under
all of the following (collectively, the “Acquired Assets”):

 

(i)all tangible personal property, including all machinery, equipment, tools,
spare parts, furniture, fixtures, vehicles, accessories, office materials,
packaging and shipping materials, office equipment, computers, telephones,
facsimile machines, file cabinets, artwork and drawings and other tangible
personal property, together with any express or implied warranty by the
manufacturers or sellers of such tangible personal property or any component
part thereof (to the extent transferable);

 

(ii)all inventory and supplies, including finished goods, work in process and
raw materials used or held for use by PCC;

 

(iii)all accounts receivable, notes receivable and other amounts receivable from
third parties, including customers and employees, and all correspondence with
respect thereto;

 

(iv)all rights existing under all contracts to which PCC is a party;

 

(v)all claims, deposits, prepayments, prepaid expenses, warranties, guarantees,
refunds, causes of action, choses in action, rights of recovery, rights of
set-off and rights of recoupment of every kind and nature (including rights to
insurance proceeds);

 

 1 

 

 

(vi)the intellectual property of the PCC, and any other patents, trademarks or
company names held or used by PCC;

 

(vii)the business of PCC as currently, or contemplated to be, conducted as a
going concern and all of the goodwill associated therewith;

 

(viii)all permits related to the business of PCC held by PCC;

 

(ix)all insurance, warranty and condemnation net proceeds received with respect
to damage, non-conformance of or loss to the Acquired Assets;

 

(x)all books and records, including ledgers, correspondence, lists, studies and
reports and other printed or written materials, including, without limitation,
all lists and records pertaining to customers, personnel, agents, suppliers,
distributors and pricing, purchase and sale records, quality control records,
research and development files, files and data, company manuals and other
business related documents and materials, whether written, electronic or
otherwise, all telephone and facsimile numbers and internet access (including
email) accounts, and all information relating to taxes;

 

(xi)all bank accounts of PCC;

 

(xii)all servers and e-mails; and

 

(xiii)all other assets of any kind or nature of PCC.

 

(d)          Defined Terms. Capitalized terms not defined above are defined in
Section 8 of this Agreement.

 

SECTION 2. Restrictions On Transfer.

 

(a)          Purchaser Representations. In connection with the issuance and
acquisition of Shares under this Agreement, the Purchaser hereby represents and
warrants to the Company as follows:

 

(i)          The Purchaser is acquiring and will hold the Purchased Shares for
investment for the Purchaser’s account only and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
Securities Act.

 

(ii)         The Purchaser understands that the Purchased Shares have not been
registered under the Securities Act by reason of a specific exemption therefrom
and that the Purchased Shares must be held indefinitely, unless they are
subsequently registered under the Securities Act or the Purchaser obtains an
opinion of counsel, in form and substance satisfactory to the Company and its
counsel, that such registration is not required. The Purchaser further
acknowledges and understands that the Company is under no obligation to register
the Purchased Shares.

 

 2 

 

 

(iii)        The Purchaser is aware of the adoption of Rule 144 by the
Securities and Exchange Commission under the Securities Act, which permits
limited public resales of securities acquired in a non-public offering, subject
to the satisfaction of certain conditions, including (without limitation) the
availability of certain current public information about the issuer, the resale
occurring only after the holding period required by Rule 144 has been satisfied,
the sale occurring through an unsolicited “broker’s transaction,” and the amount
of securities being sold during any three-month period not exceeding specified
limitations. The Purchaser acknowledges and understands that the conditions for
resale set forth in Rule 144 have not been satisfied and that the Company has no
plans to satisfy these conditions in the foreseeable future.

 

(iv)         The Purchaser will not sell, transfer or otherwise dispose of the
Purchased Shares in violation of the Securities Act, the Securities Exchange Act
of 1934, or the rules promulgated thereunder, including Rule 144 under the
Securities Act. The Purchaser agrees that the Purchaser will not dispose of the
Purchased Shares unless and until the Purchaser has complied with all
requirements of this Agreement applicable to the disposition of Purchased Shares
and the Purchaser has provided the Company with written assurances, in substance
and form satisfactory to the Company, that (A) the proposed disposition does not
require registration of the Purchased Shares under the Securities Act or all
appropriate action necessary for compliance with the registration requirements
of the Securities Act or with any exemption from registration available under
the Securities Act (including Rule 144) has been taken and (B) the proposed
disposition will not result in the contravention of any transfer restrictions
applicable to the Purchased Shares under state securities law.

 

(v)          The Purchaser has been furnished with, and has had access to, such
information as the Purchaser considers necessary or appropriate for deciding
whether to invest in the Purchased Shares, and the Purchaser has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the issuance of the Purchased Shares.

 

(vi)         The Purchaser is aware that the Purchaser’s investment in the
Company is a speculative investment that has limited liquidity and is subject to
the risk of complete loss. The Purchaser is able, without impairing the
Purchaser’s financial condition, to hold the Purchased Shares for an indefinite
period and to suffer a complete loss of the Purchaser’s investment in the
Purchased Shares.

 

(b)          Securities Law Restrictions. Regardless of whether the offering and
sale of Shares under this Agreement have been registered under the Securities
Act or have been registered or qualified under the securities laws of any State,
the Company at its discretion may impose restrictions upon the sale, pledge or
other transfer of the Purchased Shares (including the placement of appropriate
legends on stock certificates or the imposition of stop-transfer instructions)
if, in the judgment of the Company, such restrictions are necessary or desirable
in order to achieve compliance with the Securities Act, the securities laws of
any State or any other law.

 

 3 

 

 

SECTION 3. Successors And Assigns.

 

Except as otherwise expressly provided to the contrary, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and be binding upon the Purchaser and the Purchaser’s
legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person has become a party to this
Agreement or has agreed in writing to join herein and to be bound by the terms,
conditions and restrictions hereof.

 

SECTION 4. Legends.

 

All certificates evidencing Purchased Shares shall bear the following legends:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

If required by the authorities of any State in connection with the issuance of
the Purchased Shares, the legend or legends required by such State authorities
shall also be endorsed on all such certificates.

 

SECTION 5. Notice.

 

Any notice required by the terms of this Agreement shall be given in writing. It
shall be deemed effective upon (i) personal delivery, (ii) deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid or (iii) deposit with Federal Express Corporation, with shipping
charges prepaid. Notice shall be addressed to the Company at its principal
executive office and to the Purchaser at the address that the Purchaser most
recently provided to the Company in accordance with this Section 5.

 

SECTION 6. Entire Agreement.

 

This Agreement constitutes the entire contract between the parties hereto with
regard to the subject matter hereof. It supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.

 

 4 

 

  

SECTION 7. Choice Of Law.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, as such laws are applied to contracts entered into and
performed in such State.

 

SECTION 8. Definitions.

 

(a)          “Agreement” shall mean this Restricted Stock Purchase Agreement.

 

(b)          “Board of Directors” shall mean the Board of Directors of the
Company, as constituted from time to time.

 

(c)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)           “Employee” shall mean any individual who is a common-law employee
of the Company, a Parent or a Subsidiary.

 

(e)          “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

 

(f)          “Immediate Family” shall mean any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.

 

(g)           “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

(h)          “Purchased Shares” shall mean the Shares purchased by the Purchaser
pursuant to this Agreement.

 

(i)          “Purchase Price” shall mean the dollar value of the consideration
for which one Share is purchased pursuant to this Agreement, as specified in
Section 1(b).

 

(j)          ““Securities Act” shall mean the Securities Act of 1933, as
amended.

 

(k)          “Share” shall mean one share of Stock.

 

(l)          “Stock” shall mean the Common Stock of PowerComm Construction, Inc.

 

(m)          “Subsidiary” shall mean any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

*          *          *          *          *

 

 5 

 

 

In Witness Whereof, each of the parties has executed this Restricted Stock
Purchase Agreement, in the case of the Company by its duly authorized officer,
as of the day and year first above written.

 

Purchaser:   Company:                 POWERCOMM HOLDINGS, INC.           By: /s/
David Kwasnik   By: /s/ David Kwasnik   David Kwasnik     David Kwasnik,
President

 

 6 

 

